Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 8, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative additional genetic modification is disrupted TRAC and B2M, as recited in Claims 2 and 48; 
ii) alternative antigen to which the CAR ectodomain binds CD19, as recited in Claims 5, 20, 51, 54, 66, and 100; and 
iii) alternative CAR SEQ ID NO is SEQ ID NO: 149 (anti-CD19 CAR), as recited in Claims 162 and 168, concordant with the above-elected antigen to which the CAR ectodomain binds.

Amendments
           Applicant's response and amendments, filed September 8, 2021, is acknowledged. Applicant has cancelled Claims 3, 11-13, 17-19, 23-42, 45, 49, 57-59, 63-65, 69-80, 85-89, 91, 101, 104-110, 112-114, 116-121, 123-156, 158-161, 163-167, and 169-181, and amended Claim 20. 
Claims 1-2, 4-10, 14-16, 20-22, 43-44, 46-48, 50-56, 60-62, 66-68, 81-84, 90, 92-100, 102-103, 111, 115, 122, 157, 162, and 168 are pending.
	Claims 8-10, 14-16, 43, 54-56, and 60-62 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92-100, 102-103, 111, 115, 122, 157, 162, and 168 are under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/826,600 filed on March 29, 2019, 62/773,658 filed on November 30, 2018, 62/756,643 filed on November 7, 2018, 62/701,340 filed on July 20, 2018, and 62/670,417 filed on May 11, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on November 8, 2019, July 6, 2021, and September 8, 2021 that have been considered. 
The information disclosure statement filed July 6, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) Fraiietta, Macleod, and Ren have been lined through for being defective for one or more of these requirements. See Jaspers, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.


Allowable Subject Matter
1. 	Claims 93-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 93, the claim recites six specific indel SEQ ID NO mutations in the B2M gene (see specification, page 133, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 
B2M exon 1 indels
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg--tggcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg-----cctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc------gcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc---------tggaggctatccagcgtga
cgtggccttagctgtgctcgcgcta-----------------------------tccagcgtga           

Poirot et al (U.S. 2017/0016025) disclose TALEN nuclease that targets a sequence of B2M, said target site being substantially the same target site as per the recited B2M indel mutations, as shown below: 
Poirot et al
CGTGGCCTTAGCTGTGCTCGCGCTACTCTCTCTTTCTGG----CCTGGAGGCTA
Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
	Instant B2M indel
While Poirot et al disclose the B2M disruptions may be made using the TALEN or CRISPR/Cas system [0057], Poirot et al do not disclose the sequence of the corresponding guide RNA(s), and thus do not reasonably lead or suggest the instantly recited B2M indel mutations. 

Mandal et al (Cell Stem Cell 15: 643-652, 2014) is considered relevant prior art for having taught the use of the CRISPR/Cas9 system to inactivate or disrupt B2M, said guide RNAs targeting exon 1 of B2M (Figure 1a). Mandal et al tested the single guide RNAs in T cells (pg 644, col. 1). Mandal et al taught, for example, B2M guide RNAs cr1, cr5, cr2, and cr4, whose 

cr1: GATGTCTCGCTCCGTGGCCT
                 cgtggccttagctgtgctcgcgctactctctctttctggatagcct

cr5: CACAGCTAAGGCCACGGAGC, whose reverse-complement is:
GCTCCGTGGCCTTAGCTGTG 
    Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatcca

cr2:            CTCGCGCTACTCTCTCTTTC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr4:CCAGAAAGAGAGAGTAGCGC, whose reverse-complement is: 
                   GCGCTACTCTCTCTTTCTGG
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr13:                GCTACTCTCTCTTTCTGG----CC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr3: GACTCACGCTGGATAGCCTC whose reverse-complement is: 
                                          GAGGCTATCCAGCGTGA
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

	However, Mandal et al do not teach or fairly suggest the instantly recited B2M indel sequences. Furthermore, because the individual guide RNAs appeared to have lower B2M deletion efficiency in the T cells, as compared to the HEK cells (e.g. Figure 1F), Mandal et al taught combining two B2M guide RNAs in order to efficiently achieve B2M deletion in the T cells (pg 644, col. 2, “six dual gRNA combinations targeting B2M….were introduced in CD4+ T cells together with Cas9”). Thus, while an appropriate B2M guide RNA was previously known, including, more specifically, cr4, it appears that Mandal et al teach away from the instant claim apparently achieved using a single guide RNA, and instead suggest the use of dual guide RNA combinations, which would create larger B2M deletions. 

With respect to Claim 94, the claim recites six specific indel mutations in the CD70 gene (see specification, page 152, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 


cacaccacgaggcagatcaccaagcccgcgaaccaatgggaccaaagcagcccgcaggacg  
cacaccacgaggcagatcaccaagcccgcg--ccaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgc--accaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgcg---caatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacc-------------aatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacca--------------------------agcccgcaggacg

Claim Objections
2. 	The prior objection to Claims 20-22 is withdrawn in light of Applicant’s amendment to Claim 20 to recite dependency upon Claim 7, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3. 	Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92-96 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claims are directed to engineered T cells, wherein the specification discloses said engineered T cells may be human T cells (e.g. pg 1, line 27), and is intended to reside or will reside in a human being (human patients, pg 77, lines 21-22), e.g. autologous T cells to treat cancer (pg 78, lines 3-4; pg 89, line 3, “administering to the patient”).
The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

4. 	Claims 44, 46, 90, 92, and 96 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims recite the engineered T cells [structure] maintains cytotoxicity following 5 or 10 rechallenges with a target cell [function], and wherein the engineered T cells exhibit increased cellular proliferative capacity, increased cell lysis, reduced cellular exhaustion, increased cytokine secretion, and/or maintain cytokine-dependent proliferation.
Either these are inherent properties of (that naturally flow from) the [structure, to wit, the engineered T cell] of the independent claims, or they are not. 
To the extent they are inherent properties (that naturally flow) from the engineered T cells of the independent claims, then the instant claims fail to further limit the independent claims, respectively.
Furthermore, in regard to instant claims, it is noted that the "wherein the engineered T cell…" clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cellular proliferative capacity.
The specification fails to disclose a T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cytokine secretion.
The specification fails to disclose a T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintains cytotoxicity following 5 or 10 rechallenges with a target cell.
Rather, the specification discloses, for example, “CD70 knockout improves anti-CD19 CAR+ T cell killing upon serial rechallenge” (pg 106, line 25), whereby ‘disrupted gene’, as recited in the claims, refers to a gene that does not encode functional protein and/or does not express the protein, as is commonly referred to in the art as a knockout (pg 21, lines 27-31). Thus, disruption of the CD70 gene itself is sufficiently causal for the instantly recited functional properties. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim(s) 44, 46, 90, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the engineered T cells [structure] maintains cytotoxicity following 5 or 10 rechallenges with a target cell [function], and wherein the engineered T cells exhibit increased cellular proliferative capacity, increased cell lysis, reduced cellular exhaustion, increased cytokine secretion, and/or maintain cytokine-dependent proliferation.
Either these are inherent properties of (that naturally flow from) the [structure, to wit, the engineered T cell] of the independent claims, or they are not. 
The claims denote that not all of the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the recited functional property(ies) is/are not inherent (that naturally flow(s)) from the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) of the independent claims, then the dependent claims are considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation ‘maintains cytotoxicity following 5 or 10 rechallenges with a target cell’ merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 
The specification fails to disclose an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cellular proliferative capacity, as opposed to an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable of exhibiting increased cytokine secretion.
The specification fails to disclose an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cell lysis, as opposed to an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable of exhibiting reduced cellular exhaustion.
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor not capable of exhibiting increased cellular proliferative capacity, transforms said engineered T cell into one that is now capable of exhibiting increased cellular proliferative capacity.
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytokine-dependent proliferation, transforms said engineered T cell into one that is now capable of maintaining cytokine-dependent proliferation.
The specification fails to disclose a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytotoxicity following 5 or 10 rechallenges with a target cell, as opposed to a second engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable maintaining cytotoxicity following 5 or 10 rechallenges with a target cell. 
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytotoxicity following 5 or 10 rechallenges with a target cell, transforms said engineered T cell into one that is now capable of maintaining cytotoxicity following 5 or 10 rechallenges with a target cell.
The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
If the scope of the claimed structures necessary and sufficient to perform the positively recited functional limitation(s) is not limited to the specific structure(s) disclosed in the recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. 
	The boundaries imposed by a functional limitation must be clearly defined. 

The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

6. 	Claim(s) 44, 46, 90, 92, and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the engineered T cells [structure] maintains cytotoxicity following 5 or 10 rechallenges with a target cell [function], and wherein the engineered T cells exhibit increased 
Either these are inherent properties of (that naturally flow from) the [structure, to wit, the engineered T cell] of the independent claims, or they are not. 
The claims denote that not all of the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the recited functional property(ies) is/are not inherent (that naturally flow(s)) from the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) of the independent claims, then the dependent claims are considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 
The limitations merely state functional characteristics without providing any indication about how the functional characteristics is/are provided. The functional characteristic(s) do/does not follow from (is/are not an inherent property(ies) of) the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) recited in the independent claims, so it is unknown what other structure(s) are required by the dependent claims to provide the functional characteristic(s). The specification fails to disclose what structural changes to the engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) is necessary and sufficient to cause the recited functional limitation(s), and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cellular proliferative capacity, as opposed to an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable of exhibiting increased cytokine secretion.
The specification fails to disclose an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cell lysis, as opposed to an T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable of exhibiting reduced cellular exhaustion.
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of exhibiting increased cellular proliferative capacity, transforms said engineered T cell into one that is now capable of exhibiting increased cellular proliferative capacity.
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytokine-dependent proliferation, transforms said engineered T cell into one that is now capable of maintaining cytokine-dependent proliferation.
The specification fails to disclose a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytotoxicity following 5 or 10 rechallenges with a target cell, as opposed to a second engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is capable maintaining cytotoxicity following 5 or 10 rechallenges with a target cell. 
The specification fails to disclose what modification(s) to a first engineered T cell comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that is not capable of maintaining cytotoxicity following 5 or 10 rechallenges with a transforms said engineered T cell into one that is now capable of maintaining cytotoxicity following 5 or 10 rechallenges with a target cell.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

7. 	Claim(s) 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite wherein the deletion in the TRAC gene is 15-30 nucleotides, more specifically 20 nucleotides. 
The claims are considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language to necessarily and predictably cause a specific deletion in the TRAC gene that is 15-30 nucleotides, more specifically 20 nucleotides. The limitations merely state functional characteristics without providing any indication about how the functional characteristics is/are provided. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification generically discloses that the TRAC deletion may comprise a deletion of 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 or 30 base pairs (pg 25, lines 5-6). 
Kosicki et al (Nature Biotechnology 36(8): 765-771, August 2018) teach that the CRISPR/Cas system, for example, naturally yields deletions that are as large as 600 nucleotides in length (pg 765, col. 1). 
Glucksman et al (U.S. 2015/0232881) disclosed that the CRISPR/Cas system generates insertions and deletions (indels), whereby “[T]he lengths of the deletions can vary widely; most commonly in the 1-50bp range, but they can easily reach greater than 100-200 bp.” [1145]. 
The specification fails to disclose a first means of creating a TRAC deletion that is only 20 nucleotides in length, as opposed to a second means of creating a TRAC deletion that is necessarily and predictably not more than 10, 13, 15, 19, and/or necessarily and predictably greater than 23, 25, 35, or 50 nucleotides in length. 
While it is clear that Claim 84 is directed to a target sequence of SEQ ID NO:86, the intended target sequence itself does not immediately inform the ordinary artisan as to the resulting length(s) of the corresponding deletion(s) created, as recited in Claims 82-83, upon editing the specific target sequence of SEQ ID NO:86. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claim(s) 157 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munitic et al (J. Immunol. 190: 1169-1179, 2013). 
With respect to Claim 157, Munitic et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (pg 1170, col. 2, Materials and Methods, Generation of CD70-/- mice, “CD70 conditional knockout mice”). Munitic et al taught T cells from said CD70-/- mice (e.g. pg 1172, col. 1, “CD70-/- mice contained normal numbers and frequencies of T cells….”). 
Munitic et al do no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
Thus, Munitic et al anticipate the claim. 

9. 	Claim(s) 1-2, 5-7, 44, 46-48, 51-53, 81-84, 90, 92, 96, 97-100, 102-103, 122, and 157 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchateau et al (WO 15/121454; of record in IDS). 
Instant claims are directed to engineered T cells “comprising [emphasis added] a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70”. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Instant claims do not exclude or otherwise prohibit the presence of a CD70-CAR in said engineered T cells. 
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
With respect to Claims 1, 47, and 122, Duchateau et al disclosed an engineered T cell comprising a disrupted CD70 gene, and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70 (e.g. pg 32, lines4-15, “it is envisioned to express further CARs directed towards other antigen markers not necessarily expressed by the T-cells, so as to enhance T-cells specificity”).
With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Thus, Duchateau et al anticipate the claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claims 1-2, 5-7, 44, 46-48, 51-53, 81-84, 90, 92, 96, 97-100, 102-103, 122, and 157 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 47, and 122, Duchateau et al disclosed an engineered T cell comprising a disrupted CD70 gene, and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70 (e.g. pg 32, lines 4-15, “it is envisioned to express further CARs directed towards other antigen markers not necessarily expressed by the T-cells, so as to enhance T-cells specificity”).
	Duchateau et al do not disclose an embodiment whereby the engineered T cell comprising a disrupted CD70 gene does not comprise a nucleic acid encoding a chimeric antigen receptor (CAR) that binds CD70. However, prior to the effective filing date of the instant application, Ichim et al is considered relevant prior art for having disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor (CAR) [0226] that does not bind CD70, wherein said engineered T cells may be further engineered with RNA interference directed to a target gene, e.g. CD70 [0299-300] so as to augment in vivo persistence of T cells. Ichim et al disclosed, for example, said CAR recognizes CD19 [0245, 265].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and methods of treating cancer. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered T cell comprising a disrupted CD70 gene, a CAR that binds to CD70, and a CAR that binds to an antigen that is not CD70, as disclosed by Duchateau et al, with a second engineered T cell comprising a disrupted CD70 gene and a CAR that binds to an antigen that is not CD70, wherein said engineered T cell does not comprise a CAR that binds to CD70, as disclosed by Ichim et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first engineered T cell comprising a disrupted CD70 gene, a CAR that binds to CD70, and a CAR that binds to an antigen that is not CD70, with a second engineered T cell comprising a disrupted CD70 gene and a CAR that binds to an antigen that is not CD70, wherein said engineered T cell does not comprise a CAR that binds to CD70, because those of ordinary skill in the art previously recognized the scientific and technical concepts that CAR T cells in which the endogenous CD70 gene is disrupted, inactivated, or otherwise not expressed, are not also required to possess a chimeric antigen receptor directed to CD70 expressed on cancer cells, as disclosed by Ichim et al. Rather, blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant 
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

11. 	Claims 5-7, 20-22, 51-53, 66-68, 97-100, 102-103, 162, and 168 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), as applied to Claims 1-2, 5-7, 44, 46-48, 51-53, 81-84, 90, 92, 96, 97-100, 102-103, 122, and 157 above, and in further view of Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Duchateau et al nor Ichim et al disclose wherein the CD19 CAR comprises the amino acid sequence of SEQ ID NO:149 (Claims 162 and 168), which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153 (Claims 20-21 and 65-66), present in the scFv of SEQ ID NO:151 (Claims 22 and 68). However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al is considered relevant prior art for having disclosed engineered T cells 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CD19 CAR, as disclosed by Duchateau et al and/or Ichim et al, with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, as disclosed by Kochenderfer et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CD19 CAR with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149 because Kochenderfer et al previously successfully reduced to practice expression of a CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, whereby said CD19 CAR T cells proliferated when stimulated with CD19-expressing target cells, and exhibited CD19-specific cytokine production, degranulation, and proliferation [0107-108].
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0056].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

12. 	Claims 2, 4-7, 48, 50-53, 95, 97-100 and 102 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), as applied to Claims 1-2, 5-7, 20-22, 44, 46-48, 51-53,66-68, 81-84, 90, 92, 96, 97-100, 102-103, 122, 157, 162, and 168 above, and in further view of Eyquem et al (Nature 543: 113-117; available online February 22, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
	Neither Duchateau et al, Ichim et al, nor Kochenderfer et al disclose wherein the disrupted TRAC gene comprises the nucleic acid encoding the CAR. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2, 4, 48, and 50, Eyquem et al is considered relevant prior art for having taught engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor, wherein said nucleic acid is inserted into the TRAC gene, thereby disrupting said TRAC gene (Figure 1a). Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Duchateau et al to comprise inserting the nucleic acid encoding the CAR into the TRAC gene, thereby disrupting the TRAC gene, as taught by Eyquem et al, with a reasonable expectation of success because Eyquem et al successfully reduced to practice the targeted insertion of the CAR nucleic acid into the TRAC gene, e.g. using the CRISPR/Cas9 system (Figure 1a), the artisan being motivated to do so because Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited 
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

13. 	Claims 2, 5-7, 48, 51-53, 81-84, 97-100, and 102 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), and Eyquem et al (Nature 543: 113-117; available online February 22, 2017), as applied to Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92, 95-100, 102-103, 122, 157, 162, and 168 above, and in further view of Poirot et al (U.S. 2017/0016025; published January 19, 2017; filed September 6, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Duchateau et al also disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).

Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Eyquem et al also taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 

Neither Duchateau et al, Ichim et al, Kochenderfer et al, nor Eyquem et al teach/disclose wherein the engineered CAR T cell comprise disruption in both TRAC gene and B2M gene. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2 and 48, Poirot et al is considered relevant prior art for having disclosed engineered CAR T cell comprise disruption in both TRAC gene and B2M gene ([0175], “[b2m]-[TCR]-“), wherein the B2M gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0057], and wherein the TRAC gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0082-83]. 
 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Duchateau et al and/or Eyquem et al comprising a disruption in the TRAC gene or a disruption in the B2M gene to comprise a disruption in both the TRAC gene and the B2M gene, as disclosed by Poirot et al, with a reasonable expectation of success because Poirot et al disclosed that disrupting both the TRAC gene and the B2M gene is an effective strategy to engineer allogeneic T cells for therapeutic transplantation, reducing the risk of graft versus host disease and rejection by the host’s immune system [0011, 76, 81-82]. The engineered T cells are suitable for allogenic 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
Poirot et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0144].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).

With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively recited, to wit, T cell engineered to comprise a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
 disclosed a method comprising administering to a subject the population of engineered T cells [0143]. 
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
Poirot et al disclosed wherein the engineered T cells are engineered human T cells [0091].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed wherein the subject has a cancer [0145].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
Poirot et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0145].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 

Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
Poirot et al disclosed wherein the cancer expresses CD19 [0145].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted TRAC gene [0082-83].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted B2M gene [0057].
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using 
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 2, 48, 81, 95, 97-99, 102-103, 111, and 115 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), Eyquem et al (Nature 543: 113-117; available online February 22, 2017), and Poirot et al (U.S. 2017/0016025; published January 19, 2017; filed September 6, 2016), as applied to Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92, 95-100, 102-103, 122, 157, 162, and 168 above, and in further view of Srinivasan et al (U.S. 2019/0233538; priority to 62/625,009 filed on February 1, 2018).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 

Duchateau et al also disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Duchateau et al disclosed the CD70 gene may be disrupted using the CRISPR/Cas system (Abstract; pg 1, lines 12-13; pg 4, lines 10-15). The ordinary artisan would immediately recognize that using the CRISPR/Cas9 system to inactivate or disrupt a CD70 gene necessitates the step of introducing into said T cells the Cas9 nuclease and a guide RNA that targets said CD70 gene. 

Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a) using the CRISPR/Cas9 system comprising the step of introducing into said T cell a guide RNA (gRNA) targeting a TRAC gene. 
Eyquem et al also taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b) using the CRISPR/Cas9 system comprising the step of introducing into said T cell a guide RNA (gRNA) targeting a B2M gene. 
Eyquem et al taught using the CRISPR/Cas9 system comprising the step of introducing into said T cell a RNA-guided nuclease, to wit, Cas9 mRNA (pg 113, col. 2). 
Eyquem et al taught the step of introducing into the T cells a vector comprising a donor template that encodes the CAR (e.g. Figure 1a).

Poirot et al disclosed engineered CAR T cell comprise disruption in both TRAC gene and B2M gene ([0175], “[b2m]-[TCR]-“), wherein the B2M gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0057], and wherein the TRAC gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0082-83]. Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). The ordinary artisan would 

Neither Neither Duchateau et al, Ichim et al, Kochenderfer et al, Eyquem et al, nor Poirot et al teach/disclose a reduction to practice the step of introducing into a T cell a guide RNA targeting a CD70 gene. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 111 and 115, Srinivasan et al is considered relevant prior art for having disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system [0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26).
Srinivasan et al disclosed, for example, genetically modifying human T cell (Jurkat) to knockout endogenous CD70 gene using the CRISPR/Cas9 system (Example 2, [0437, 440-441]; as disclosed in provisional application 62/625,009, pg 114, lines 3-4). Srinivasan et al disclosed the human Jurkat T cells with a CD70 gene knockout were further modified to comprise a chimeric antigen receptor, to wit, a CD70-CAR ([0446]; as disclosed in provisional application 62/625,009, pg 115, lines 1-17).
Srinivasan et al disclosed that genetic knockdown of CD70 in the CAR T cells is an important consideration to prevent T cell differentiation and prolong persistence in vivo ([0288]; as disclosed in provisional application 62/625,009, pg 77, lines 23-26).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of making CAR T cells 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 

Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
Poirot et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0144].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
Poirot et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0144].
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claims 44, 46, 90, 92, and 96, as discussed supra, the instantly recited functional property(ies) are considered to be inherent property(ies) that naturally flow(s) from the engineered T cells comprising a disruption in the CD70 gene of the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) to the engineered T cells of the independent claims, but simply states a functional characterization or conclusion of the results of engineered T cells positively Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed a method comprising administering to a subject the population of engineered T cells [0143]. 
Srinivasan et al disclosed a method comprising administering to a subject the population of engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).

Srinivasan et al disclosed wherein the engineered T cells are engineered human T cells (e.g. [0449], “primary human T cells”; as disclosed in provisional application 62/625,009, pg 117, line 20).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed wherein the subject has a cancer [0145].
Srinivasan et al disclosed wherein the subject has a cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
Poirot et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0145].
Srinivasan et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy, e.g. lymphoma or lung cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].

Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
Poirot et al disclosed wherein the cancer expresses CD19 [0145].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted TRAC gene [0082-83].
Srinivasan et al disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26).
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted B2M gene [0057].
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26) such that the target gene is not expressed [0277]; as disclosed in provisional application 62/625,009, pg 73, line 19). Srinivasan et al disclosed the cell population may be at least 90%, 95%, 98%, or 99% pure ([0160, 338]; as disclosed in provisional 
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26), whereby those of ordinary skill in the art immediately recognize and understand that the CRISPR/Cas system naturally yields deletions relative to unmodified T cells.
With respect to Claim 157, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13).
Duchateau et al et no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
15. 	Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92, 95-100, 102-103, 111, 115, 122, 157, 162, and 168 are rejected. 
	Claims 93-94 are objected to for reciting allowable subject matter, but being dependent upon rejected claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633